 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 1 of 8 PageID #: 176




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION

LARHONDA DUNLAP PEREZ                                                               PLAINTIFF

v.                                                     CIVIL ACTION NO. 1:18-CV-P64-GNS

OFFICER BRYAN SIMPSON et al.                                                    DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on initial review of Plaintiff LaRhonda Dunlap Perez’s

pro se first, second, and third amended complaints (DNs 13, 14 & 18) pursuant to 28 U.S.C.

§ 1915A. For the reasons that follow, the Court will allow Fourth and Fourteenth Amendment

claims to proceed against Defendant Simpson; dismiss all other claims; and provide Plaintiff an

opportunity to file an amended complaint.

                                 I. SUMMARY OF CLAIMS

       Plaintiff is a convicted inmate currently incarcerated at the Marion County Detention

Center. She brings this 42 U.S.C. § 1983 action against the following Defendants:

Campbellsville Police Department (CPD) Officer Bryan Simpson; CPD Officer Josh Patrick;

CPD; Taylor County Detention Center (TCDC); Fallon Milby, a nurse at TCDC and employed

by Southern Health Partners (SHP); and “Nursing Staff @ TCDC.” Plaintiff sues Officers

Simpson and Patrick in their individual and official capacities and sues Defendant Milby in her

official capacity only.

       As her statement of claims, Plaintiff alleges as follows:

       On May 1, 2018 I was at my residence outside in the backyard and two police
       officers pulled up. I was barefoot at the time and my shoes were beside me . . . .
       When they approached me they asked my name and I told them my name and he
    Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 2 of 8 PageID #: 177




         advised me he had a warrant. I asked him for what and moved to put on my shoes
         and asked to close my door or if he would and he said no. I advised him I lived
         alone and my money and all belongings purse phone everything was inside the
         house. He told me hell no. As I attempted to put my shoes on he pulls a gun out
         and raised it to me. I took off. We ran past a neighbors house and I could feel him
         behind me. We came to a line of traffic & I stopped and raised my hands. When I
         did come to a complete stop not moving at all they shot me with a taser. I fell to
         the ground and was knocked unconscious. I came to by them jerking me off the
         pavement and blood was gushing and I could feel loose teeth in my mouth and
         could tell there were other teeth cracked in my mouth. I told them he Officer
         Simpson said shut my mouth I asked him why he did that and he said he had just
         eaten and didn’t feel like running I started recording at that time and got it all on
         video on telling him I needed to go to the hospital. When he got me to the car he
         pulled the taser things out of my back . . . . [H]e drove me to dispatch. He pulled
         up and asked the guy he received my warrants from and said he wanted to know
         who is responsible for writing up a excessive force report. They informed him he
         had to. He said some cuss words and sat there for several more minutes and I’m
         still asking why I could be seen by a doctor. I told him my teeth were fractured and
         still coming out but he laughed.

(DN 13, First Am. Compl.).

         Plaintiff continues that at “the detention center he took me in to the holding area.”

         I told the guard I needed medical and that my teeth were in the back seat of the
         squad car and he said bullshit. They called the nurse and the officer told her I was
         fine and I was still bleeding everywhere, there was blood still flowing from my
         face. She said I would be fine and told me she would see me at intake.1 They took
         me to the seg cell away from everyone else and left me. The next day almost 15
         hours later the next shif guard Annie Macon found me I was swollen in the face,

1
  In the Second Amended Complaint (DN 14), Plaintiff additionally alleges, “After he got me in the room
to do the paperwork the nurse came in. I told her I needed medical attention she said I looked fine and if I
wanted to see a dentist my family could pay for it. I was still bleeding badly.” Additionally, attachments
to the First and Third Amended Complaints contain Progress Notes from Southern Health Partners dated
May 1 and 2, 2018 (DNs 13 & 18). The May 1, 2018, notes appear to be signed by Defendant Milby and
indicate as follows:

         The nurse observed patients face where she indicated her tooth was cracked and loose.[]
         Instructed patient not to bother it we could get her and Ice pack. Patient then requested
         Ibuprofen & a dentist. Instructed patient I could not administer any medication until she
         was booked in and seen for Intake. Instructed patient that dentist could be set up at later
         date if family made payment because our dentist only extracts teeth. Patient had no active
         bleeding noted Denied any other complaints Instructed she would be seen in AM by nurse.
         No other complaints voiced.

(Id.).
                                                     2
 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 3 of 8 PageID #: 178




        still bleeding and dizzy. She imediately took me to medical and the nurse told me
        to go to court first . . . . Upon getting back the same guard took me to the captain
        he saw my face and made a different nurse see me. That nurse sent me immediately
        to the emergency room. When my x-rays came back they did emergency surgery.
        I had two broken jaw joints on both sides, I received stitches in my face. I had to
        have several teeth removed and more.

        After leaving the hospital and healing at home I went to police station. They said
        the officer said I wasn’t tased and I fell in a ditch and that if I was I would have
        holes in my clothes. I showed him & he said it was a fact. I also showed the video
        and it clearly shows the officer pulling the tasers pins out of me. There was never
        an investigation and I called the visted, the KSP, prosecutors office, Feds everyone.
        I also did a open records to receive the video from the holding cell.

        After the officers harassed me and slandered me on social medical I have proof of
        that. They all said because of my criminal history no one would believe me.

(DN 13, First Am. Compl.).

        Plaintiff claims, “Officers refused me medical after using excessive force. I was hurt

bad. Nurse and jail refused me medical attention.” (DN 14, Second Am. Compl., p. 14). She

also claims, “[I] was not allowed to have a investigation . . . [and] I was discriminated against

because of my past.” (Id., p. 4).

        As relief, Plaintiff seeks compensatory and punitive damages and “no contact with

officers involved, pain & suffering all medical bills.”

                                     II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).


                                                   3
 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 4 of 8 PageID #: 179




        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                           III. ANALYSIS

        Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).




                                                    4
    Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 5 of 8 PageID #: 180




                             A. Claims Against CPD and TCDC and
                     Official-Capacity Claims Against All Other Defendants

        Defendants CPD and TCDC are not “persons” subject to suit under § 1983 because

municipal departments are not suable under § 1983. Marbry v. Corr. Med. Servs., No. 99-6706,

2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is not an entity subject to

suit under § 1983); see also Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir. 1991) (holding

that a police department may not be sued under § 1983). In this situation, the proper Defendants

are the City of Campbellsville and Taylor County. See Smallwood v. Jefferson Cty. Gov’t, 743

F. Supp. 502, 503 (W.D. Ky. 1990). Further, since “[o]fficial-capacity suits . . . ‘generally

represent [] another way of pleading an action against an entity of which an officer is an agent,’”

Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691 n.55 (1978)), Plaintiff’s official-capacity claims against Defendants

Simpson and Patrick, are actually against the City of Campbellsville; her official-capacity claims

against Defendant Milby are actually against SHP; and her official-capacity claims against

Defendant “Nursing Staff @ TCDC”2 are actually against either Taylor County or SHP.

        When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). The same municipal-liability analysis applies to § 1983 claims


2
  Plaintiff does not specify in which capacity she sues “Nursing Staff @ TCDC.” “[Section] 1983
plaintiffs must clearly notify defendants of the potential for individual liability.” Moore v. City of
Harriman, 272 F.3d 769, 773 (6th Cir. 2001) (en banc). “When a § 1983 plaintiff fails to affirmatively
plead capacity in the complaint, we then look to the course of proceedings” to ascertain whether the
defendant has been notified of the potential for personal liability. Id. The Court finds that the complaint
fails to indicate that Plaintiff intends to impose individual liability on the nursing staff, and none of
Plaintiff's other filings pertain to that issue. Thus, the Court construes the claims against Defendant
“Nursing Staff @ TCDC” as being brought against them in their official capacities only.
                                                     5
 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 6 of 8 PageID #: 181




against a private corporation like SHP. See Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th

Cir. 1996) (“Monell involved a municipal corporation, but every circuit to consider the issue has

extended the holding to private corporations as well.”); Starcher v. Corr. Med. Sys., Inc., 7 F.

App’x 459, 465 (6th Cir. 2001) (“CMS’s [Correctional Medical Systems, Inc.,] liability must

also be premised on some policy that caused a deprivation of [plaintiff’s] Eighth Amendment

rights.”).

        To demonstrate municipal liability, a plaintiff “must (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury was

incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003)

(citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[A] municipality

cannot be held liable solely because it employs a tortfeasor—or, in other words, a municipality

cannot be held liable under § 1983 on a respondeat superior theory.” Monell, 436 U.S. at 691;

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d

1342, 1345 (6th Cir. 1994).

        None of the allegations in the amended complaints demonstrate that any alleged

wrongdoing or injury occurred as a result of a policy or custom implemented or endorsed by the

City of Campbellsville, Taylor County, or SHP. The pleadings, therefore, fail to establish a basis

of liability against the municipalities and SHP and fail to state a cognizable § 1983 claim.

Accordingly, the claims against CPD and TCDC and the official-capacity claims against

Defendants Simpson, Patrick, Milby, and “Nursing Staff @ TCDC” will be dismissed.




                                                 6
 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 7 of 8 PageID #: 182




           B. Individual-Capacity Claims Against Defendants Simpson and Patrick

       The Court will allow the individual-capacity, excessive-force and denial-of-medical-

treatment claims under the Fourth and Fourteenth Amendments to proceed against Officer

Simpson.

       Because Plaintiff does not specifically mention Defendant Patrick with respect to any

alleged wrongdoing, she has failed to state a claim upon which relief may be granted against

him. See Rizzo v. Goode, 423 U.S. 362, 375–76 (1976) (indicating that a plaintiff must show

how each defendant is accountable because the defendant was personally involved in the acts

about which the plaintiff complains). The individual-capacity claims against Defendant Patrick

must, therefore, be dismissed.

       Plaintiff also alleges a failure to investigate and discrimination but fails to allege facts

supporting those claims against Defendants. Those claims will be dismissed as well.

       Notwithstanding dismissal, “[u]nder Rule 15(a) a district court can allow a plaintiff to

amend his complaint even when the complaint is subject to dismissal under the PLRA [Prison

Litigation Reform Act].” LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). Thus, before

dismissing the action, the Court will allow Plaintiff to amend her complaint to describe how

Defendant Patrick allegedly violated her rights. The Court will also allow Plaintiff to amend her

complaint to sue Defendant Milby in her individual capacity; to name as Defendants in their

individual capacities any other persons who allegedly violated her rights; and to describe the

facts detailing what each Defendant allegedly did to violate her rights.




                                                  7
 Case 1:18-cv-00064-GNS Document 23 Filed 05/29/20 Page 8 of 8 PageID #: 183




                                          IV. ORDER

           For the foregoing reasons,

           IT IS ORDERED that the following claims are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted: all claims against

Defendants CPD and TCDC; the official-capacity claims against Defendants Simpson, Patrick,

Milby, and “Nursing Staff @ TCDC”; the individual-capacity claims against Defendant Patrick;

and the failure-to-investigate and discrimination claims.

           IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint to describe how

Defendant Patrick allegedly violated her rights; to sue Defendant Milby in her individual

capacity; to name as Defendants in their individual capacities any other persons who allegedly

violated her rights; and to describe the facts detailing what each Defendant allegedly did to

violate her rights.

           The Clerk of Court is DIRECTED to write the instant case number and “Fourth

Amended” on a § 1983 complaint form and send it and five blank summons forms to Plaintiff for

her use should she wish to amend the complaint. The Court will conduct an initial review of the

fourth amended complaint pursuant to 28 U.S.C. § 1915A. Should Plaintiff file no amended

complaint within 30 days, the Court will enter a Service and Scheduling Order to govern the

development of the continuing claims against Defendant Simpson.

Date:   May 29, 2020




cc:        Plaintiff, pro se
           Defendants
           Campbellsville City Attorney
           Taylor County Attorney
4416.005

                                                 8
